Citation Nr: 1037934	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-37 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a letter dated in January 2006, Michael A. Spellacy, D.O., 
opined that the Veteran's current thoracic back pain, hearing 
loss, and tinnitus at least as likely as not had their onset 
during the Veteran's period of active service.  In a letter dated 
in December 2006, Peter J. Dobrzynski, D.C., opined that the 
Veteran's chronic thoracic back pain had its onset during active 
service and was causally related to the Veteran's period of 
active service in the military.  Because there is an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
there is insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim, a VA examination and 
opinion as to whether the Veteran's claimed disabilities began 
during service or is related to some incident of service is 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The relevant records of treatment of the Veteran by these 
clinicians must also be sought.  See 38 U.S.C.A. § 5103A(a)-(b); 
38 C.F.R. § 3.159(c)(1).

In June 2005, the RO made a determination that the Veteran's 
service treatment records were unavailable for review.  
Documentation associated with the claims file indicates that the 
RO made multiple attempts to obtain the service treatment 
records, but that they were not at the proper service department 
location.  As over five years have passed since that time, and 
the records may have been located and forwarded to the proper 
location within the service department, the RO/AMC must again 
contact the service department to seek to obtain the Veteran's 
service treatment records.  Additionally, the RO/AMC must seek 
the Veteran's complete official military personnel file, as it 
may contain information relating to the Veteran's back injury, 
and hearing conservation data and other information relating to 
noise exposure on the flight line.  See 38 U.S.C.A. 
§ 5103A(c)(1); 38 C.F.R. § 3.159(c)(2)-(3).  

Particularly in cases where, as here, the Veteran's service 
treatment records have been lost or destroyed, VA has a 
heightened duty to assist the Veteran in development of his 
claim, to include identifying for the Veteran the types of 
alternate or collateral sources of evidence that may assist in 
substantiating his claim, such as statements from service medical 
personnel and "buddy" certificates or affidavits.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The RO must advise the 
Veteran of the alternate sources from which he might obtain 
evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his hearing loss, tinnitus, and 
thoracolumbar spine disabilities during the 
period from June 1991 through the present.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO must obtain records from 
each health care provider the Veteran 
identifies.  

(b) The records sought must include all 
relevant records of treatment from Michael A. 
Spellacy, D.O., from November 2002 forward, 
and from Peter J.. Dobrzynski, D.C., from 
November 2002 forward.

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO.

2.  Advise the Veteran of alternate sources of 
evidence, other than service treatment records, 
by which he may establish in-service incurrence 
of tinnitus, hearing loss, or thoracolumbar 
spine disability, such as statements from 
service medical personnel and "buddy" 
certificates or affidavits.

3.  Contact all necessary sources for the 
purpose of obtaining the Veteran's complete 
service treatment records and complete 
official military service personnel file.

The efforts to obtain those records shall 
continue until the records are obtained unless 
it becomes reasonably certain that such records 
do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

4.  Once the above actions have been 
completed, arrange for VA examinations with 
appropriate clinicians.  The purpose of the 
examinations is to determine whether the 
Veteran has current hearing loss disability 
or tinnitus that began during active service 
or is related to any incident of service, to 
include noise exposure; and to determine 
whether the Veteran's current disability of 
the thoracolumbar spine began during service 
or is related to any incident of service.  

The following considerations will govern the 
examinations:
   
(a) The claims file and a copy of this 
remand will be made available to all 
examiners, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

(b) If deemed appropriate by the 
examiners, the Veteran must be scheduled 
for further examinations.  All indicated 
tests and studies must be performed.  

   (c) The hearing disability examiner 
will:

(i) Review the available service 
treatment records, and specifically 
address whether the Veteran had 
declining hearing thresholds on 
audiological examinations during 
active service, and if so, the 
significance of those declining 
thresholds in determining whether the 
Veteran's current hearing loss 
disability is related to active 
service.  

(ii)  Obtain from the Veteran a full 
in-service and post-service history 
pertaining to the Veteran's in-
service and post-service occupational 
and recreational noise exposure and 
symptoms of tinnitus and hearing 
loss.

(iii) If there is a medical or 
clinical basis for corroborating or 
discounting the history as provided 
by the Veteran, the examiner must so 
state.
	
(iv) Specifically make findings 
as to whether the Veteran has 
current hearing loss or tinnitus 
and, if so, whether the condition 
began during service or within 
one year after discharge from 
service, or is related to any 
incident of service. 
  
(d) The orthopedic examiner will:

(i) Review all relevant VA and 
private medical evidence of record.  
The records reviewed must include the 
service treatment records, including 
a May 1990 record of treatment 
for thoracic strain after the 
Veteran heard a pop in the back 
upon lifting, and complained of 
pain in the mid-back, and post-
service private records of treatment.

(ii)  Obtain from the Veteran a full 
in-service and post-service history 
pertaining to the Veteran's in-
service and post-service occupational 
and recreational noise exposure and 
symptoms of tinnitus and hearing 
loss.

(iii) If there is a medical or 
clinical basis for corroborating or 
discounting the history as provided 
by the Veteran, the examiner must so 
state.

(iv)  The examiner must provide a 
diagnosis for each disability of 
the thoracolumbar spine found, 
and for each such condition, 
provide a medical opinion as to 
whether the current disability 
began during service or within 
one year after discharge from 
active service, or is related to 
any incident of service.
	
(e) In all conclusions, each examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The examiners 
are requested to provide a complete 
rationale for their opinions, as a 
matter of medical probability, based on 
their clinical experience, medical 
expertise, and established medical 
principles.  

(f) If a requested opinion cannot be 
provided without resort to mere 
conjecture or pure speculation, the 
examiner must so state.  However, any 
such determination must be supported by a 
complete rationale.

5.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must 
be returned to the Board for further consideration, if otherwise 
in order.  No action is required of the Veteran until he is 
otherwise notified by the RO/AMC.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


